Citation Nr: 0921340	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the death.

2.  Entitlement to service connection for the cause of the 
death.

3.  Entitlement to Dependant's Educational Assistance under 
38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
active military service from June 1962 to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The issues involving service connection for cause of the 
Veteran's death and entitlement to education benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for the 
cause of the Veteran's death in October 1990.  The appellant 
was notified of this decision in November 1990 same month but 
did not file an appeal. 

2.  The medical evidence available at the time of October 
1990 RO rating decision did not show the cause of death.  

3.  Competent medical evidence establishing a diagnosis of 
chronic myelogenous leukemia as the cause of the Veteran 
death has been received since the October 1990 rating 
decision.  


CONCLUSIONS OF LAW

1.  The October 1990 decision of the RO denying service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 4005 (c) (West 1988).

2.  Evidence received since the October 1990 RO decision is 
new and material, and the claim for service connection for 
the cause of the Veteran's death is reopened.  38 U.S.C.A. 
§§  5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the appellant's 
petitions to reopen her claim for service connection for the 
cause of the Veteran death.  This is so because the Board is 
taking action favorable to the appellant by reopening the 
claims and remanding for additional development.  A decision 
at this point poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant is the surviving spouse of a Veteran who died 
in July 1989.  In September 1989, the appellant filed a claim 
for service connection for the cause of the Veteran's death.  
She filed this claim on a VA Form 21-534 and specifically 
indicated that the Veteran died from leukemia; she further 
asserted that exposure to "something" during active service 
was the cause of the Veteran's fatal leukemia.  In 
conjunction with her claim, the appellant submitted an 
original copy of the Veteran's death certificate.  This death 
certificate did not indicate any medical reason for the case 
of the Veteran's death.  Rather, the death certificate merely 
certified that the Veteran's death was due to natural causes 
and was not the result of poisoning, traumatic injury, or any 
unusual circumstances.  

Some private hospital emergency room records related to the 
Veteran's terminal emergency room treatment dated in July 
1989 were submitted.  These records are very difficult to 
read.  However, one record does appear to indicate a 
diagnosis of "CML / sepsis."  

Besides this evidence, the RO obtained complete copies of the 
Veteran's service treatment records.  Further, the RO 
developed the claim as one involving radiation exposure and 
requested radiation exposure and dose information from the 
service department.  Responses received in May and August 
1990 failed to establish any exposure of the Veteran to 
ionizing radiation during service.  

The RO denied service connection for the cause of the 
Veteran's death in an October 1990 rating decision.  The 
appellant was notified of this decision in November 1990, but 
did not file an appeal.  This rating decision is final.  38 
U.S.C.A. § 4005 (c) (West 1988).

The Board notes that in July 1992, the appellant was sent a 
letter from the RO which advised her that she may be eligible 
to have her claim readjudicated because the claim involved 
alleged exposure to ionizing radiation pursuant to the 
"NARS" lawsuit.  A VA Form 20-8992 dated July 1992, and 
signed by the appellant, requests VA to determine if the 
claim warranted readjudication pursuant to "NARS" lawsuit.  
In November 1994, the RO responded to the appellant that 
service connection for the cause of the Veteran's death was 
previously denied in November 1990, that the decision was 
final, and that new and material evidence was required to 
reopen the claim.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the October 1990 RO 
rating decision consists of three letters from Dr. Brown, the 
Veteran's private physician, with copies of medical 
information from an Internet medical articles attached.  
These letters indicate that the Veteran died of chronic 
myelogenous leukemia and alleges that this fatal disorder 
resulted from exposure to radiation and/or toxins (benzene) 
during service.  These letters confirm the diagnosis of the 
disease which caused the Veteran's death, which was not 
entirely clear at the time of the 1990 rating decision due to 
the lack of information on the death certificate, and the 
poor legibility of the emergency room records.  These letters 
also indicate some possible linkage between the fatal chronic 
myelogenous leukemia and the Veteran's military service.  
This record is "new" as it did not exist at the time of the 
prior determination; it is also "material" in that it tends 
to substantiate that the claim for service connection for the 
cause of the Veteran's death.  

The evidence received subsequent to the October 1990 RO 
rating decision is "new and material" under the provisions 
of 38 C.F.R. § 3.156, and the claim for service connection 
for the cause of the Veteran's death is reopened.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the Veteran's death 
is reopened, to this extent only the claim is allowed.  


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Fully compliant 
notice has not been provided the appellant, this should be 
done on remand.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2008).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2008).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2008).

The appellant's primary assertion is that the Veteran died of 
chronic myelogenous leukemia which was a result of his 
exposure to ionizing radiation during active service.  

VA regulations specify that "leukemia (other than chronic 
lymphocytic leukemia) warrants presumptive service connection 
if they become manifest in a "radiation-exposed veteran" 
within specified periods of time.  38 C.F.R. §§ 
3.309(d)(2)(i).  The medical evidence of record reveals that 
the Veteran was diagnosed chronic myelogenous leukemia at the 
time of his death.  Accordingly, he had one of the specified 
diseases.  

The next question is whether he is a "radiation-exposed 
veteran" within the meaning of the applicable regulations.  
A "radiation-exposed veteran" is some one who participated 
in a "radiation-risk activity" which includes the "onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device."  38 C.F.R. §§ 3.309(d)(3)(ii)(A).  

The Veteran's service personnel records establish that he had 
active service from June 1962 to October 1963.  These record 
further establish that during some portion of his active 
service he was stationed at Elmendorf Air Force Base, Alaska.  
Evidence of record also establishes that some nuclear tests 
were conducted in Alaska, although the time and location of 
these tests, in relation to the Veteran's period of time and 
location while stationed in Alaska has not been established.  
Accordingly, additional development with respect to the 
Veteran's alleged exposure to ionizing radiation must be 
conducted.  His complete service personnel records should 
also be requested.  

Finally, the actual contemporaneous medical evidence with 
respect to the Veteran's treatment for his fatal leukemia is 
lacking in the present case.  The Veteran's treating 
physician was apparently Dr. Brown.  However, this physician 
has only provided recently dated letters and no original 
medical records dated from the time of the Veteran's 
treatment.  Copies of these records should be requested.  

The appellant has also indicated that the Veteran was 
receiving disability benefits from the Social Security 
Administration (SSA) at the time of his death.  These records 
should also be requested.  The United States Court of Appeals 
for Veterans Claims (Court) has also held, that VA must 
obtain Social Security Administration decisions and records 
which have bearing on the veteran's claim.  Waddell v. Brown, 
5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

In light of the remand development requested on the issue of 
service connection for the cause of death, action on the 
issue of Dependant's Educational Assistance under 38 U.S.C. 
Chapter 35 is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-inform notice to the 
appellant pursuant to Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The notice letter must provide 
information about establishing 
entitlement to DIC benefits, and must 
include an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service connected. 

2.  The appellant should be asked to 
execute the proper authorizations to 
obtain complete copies of the Veteran's 
treatment records from Dr. Brown.  These 
records should then be requested and all 
information obtained should be made part 
of the file.  If a negative response is 
received, it should be documented in the 
claims file.  

3.  Request a complete copy of the 
Veteran's official military personnel 
file.  

4.  Request from the Social Security 
Administration any decisions pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If a negative response is 
received, ensure it is documented.  

5.  Contact the service department, or 
other appropriate Defense Department 
Agency, as indicated by the appropriate 
regulations and manual provisions with 
respect to the development of claims 
based upon exposure to ionizing 
radiation.  Request that they verify the 
Veteran's participation in atmospheric 
nuclear testing.  Also, request that the 
dates and locations of atmospheric 
nuclear testing conducted in Alaska be 
provided so that this information can be 
compared to the dates and location of the 
Veteran's service as indicated in the 
service personnel records.  

6.  Conduct any additional development 
deemed appropriate based upon the 
evidence received and the appellant's 
assertions of the Veteran's exposure to 
ionizing radiation and/or toxins during 
active service.  

7.  Following the above, readjudicate the 
appellant's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


